Name: Regulation (EEC) No 1281/75 of the Commission of 21 May 1975 on the advance fixing of the export refund on cereals and on certain products processed from cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5 . 75 Official Journal of the European Communities No L 131 / 15 REGULATION (EEC) No 1281 /75 OF THE COMMISSION of 21 May 1975 on the advance fixing of the export refund on cereals and on certain products processed from cereals bearing in mind the aim of granting a refund ; whereas amongst these rules appears also differentia ­ tion according to destination ; Whereas the export refund for cereals may be fixed by tender ; whereas the satisfactory functioning of such a procedure may be jeopardized by a corrective fixed other than by tender ; whereas there is need to allow for the possibility of not applying correctives to a refund which has been the subject of a tender for the export refunds ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC (') of 13 June 1967 on the common organiza ­ tion of the market in cereals , as last amended by Regu ­ lation (EEC) No 665/75 (2 ), and in particular Article 1 6 (6) thereof ; Whereas Article 16 (4) of Regulation No 120/67/EEC provides for the advance fixing of export refunds on basic cereals ; whereas for certain types of flours , groats and meals and also for malt, advance fixing was introduced respectively by Article 4 of Council Regula ­ tion No 139/67/EEC (3 ) of 21 June 1967 laying down general rules for granting export refunds on cereals and criteria for fixing the amounts of such refunds, as last amended by Regulation (EEC) No 87/75 (4 ) and by Article 7 of Council Regulation (EEC) No 1052/68 (5 ) of 23 July 1968 on the import and export system for products processed from cereals and from rice, as last amended by Regulation (EEC) No 980/75 (6) ; Whereas a refund fixed in advance should be adjusted on the basis of the threshold price valid during the month of export ; whereas, moreover, the refund shall be adjusted by a corrective which may be fixed ; Whereas the object of applying a corrective is to increase or decrease the refund valid on the day on which the application for advance fixing is made and applicable to an export made after the month of issue of the licence ; whereas the corrective should be considered to be part of the refund ; Whereas rules for the fixing of correctives are laid down in Commission Regulation No 633/67/EEC ( 7) of 27 September 1967 on the advance fixing of the export refund on cereals as last amended by Regula ­ tion (EEC) No 1441 /72 ( 8 ) ; whereas these rules do not pay sufficient regard to the real objective of the correc ­ tive ; whereas it is justified to replace these rules Article 1 This Regulation lays down rules regarding the fixing of the corrective referred to in Article 16 (4) of Regula ­ tion No 120/67/EEC, in Article 4 ( 1 ) of Regulation No 139/67/EEC and in Article 7 of Regulation (EEC) No 1052/68 . Article 2 1 . For the products referred to in Article 1 (a) and (b) of Regulation No 120/67/EEC the following shall be taken into account when fixing correctives : (a) the existing situation and foreseeable forward deve ­ lopments with regard to :  prices and availabilities of cereals on the Community market  possibilities and conditions for the ?ale of cereals and cereal products on the world market ; (b) the aims of the common organization of the market in cereals , which are to ensure an equili ­ brium and the natural development of prices and trade on this market ; ( ») OJ 117, 19 . 6 . 1967, p . 2269/67 . ( 2 ) OJ No L 72, 20 . 3 . 1975 , p. 14 . ( 3 ) OJ No 125, 26 . 6 . 1967 , p . 2453/67. (4 ) OJ No L 11 , 16 . 1 . 1975, p. 3 . (5 ) OJ No L 179, 25 . 7 . 1968 , p. 8 . ( 6) OJ No L 95, 17 . 4 . 1975 , p. 1 . ( 7) OJ No 233 , 28 . 9 . 1967 , p . 9 . ( 8 ) OJ No L 155, 11 . 7 . 1972, p. 35 . No L 131 / 16 Official Journal of the European Communities 22. 5 . 75 (c) the need to avoid disturbances on the Community market ; (d) the economic aspect of exports . 2. For the products referred to in Article 1 (c) of Regulation No 120/67/EEC, the following shall be taken into account when fixing correctives : (a) the existing situation and foreseeable forward deve ­ lopments with regard to :  prices and availabilities of the cereals concerned on the Community market  possibilities and conditions for the sale of the flours, groats and meals concerned ; (b) the quantity of cereals required for the manufac ­ ture of the products in question ; (c) the need to avoid disturbances on the Community market ; (d) the economic aspect of exports . 3 . For those products falling within heading 11.07 of the Common Customs Tariff, the following shall be taken into account when fixing correctives : (a) the existing situation and foreseeable forward deve ­ lopments on the world market with regard to the possibilities and conditions for the sale of the cereals concerned and also for malt : (b) the quantity of cereals required for the production of malt ; (c) the need to avoid disturbances on the Community market ; (d) the economic aspect of exports . Article 3 Where the world market situation or the specific requirements of certain markets make it necessary, the corrective may be varied according to destination . Article 4 It may be decided, in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC that the scale of correctives shall not apply to refunds resulting from a tender. Article 5 Regulation No 633/67/EEC is hereby repealed . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1975 . For the Commission P.J. LARDINOIS Member of the Commission «